              Case 3:19-cv-05634-MJP Document 45 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOSHUA HILLS, et al.                             CASE NO. C19-5634 MJP

11                                 Plaintiffs,               ORDER ON STIPULATED
                                                             MOTION TO AMEND CASE
12                  v.                                       SCHEDULE

13          MICHAEL J GENTRY, et al.,

14                                 Defendants.

15

16          This matter comes before the Court on the Parties’ Amended Motion to Continue Certain

17   Case Schedule Deadlines. (Dkt. No. 44.) The Parties no longer ask for an extension of the trial

18   date, but they do ask for a delay of the expert, discovery motion, discovery, and dispositive

19   motion deadlines. The Parties’ revised motion adds some additional detail showing good cause to

20   support a short amendment to these four existing deadlines. But the Parties’ requested deadlines

21   overreach and would not allow enough time for the Court to review and rule on any dispositive

22   motions before trial. The Court therefore enters the following revision to the case schedule,

23   which replaces any existing schedule and deadlines:

24


     ORDER ON STIPULATED MOTION TO AMEND CASE SCHEDULE - 1
             Case 3:19-cv-05634-MJP Document 45 Filed 12/08/20 Page 2 of 2




 1            •   Disclosure of expert testimony under FRCP 26(a)(2) by January 4, 2021;

 2            •   All motions related to discovery must be filed by January 11, 2021 and noted on

 3                the motion calendar on the third Friday thereafter (see CR7(d));

 4            •   Discovery to be completed by January 18, 2021;

 5            •   All dispositive motions must be filed by February 4, 2021, and noted on the

 6                motion calendar on the fourth Friday thereafter (see CR7(d));

 7            •   All motions in limine must be filed by February 25, 2021, and noted on the
 8                motion calendar no earlier than the third Friday thereafter and no later than the
 9                Friday before the pretrial conference;
10            •   Agreed pretrial Order due by March 12, 2021;
11
              •   Proposed voir dire, jury instructions, neutral statement of the case, and verdict
12                forms due by March 16, 2021;
13
              •   Trial briefs to be submitted by March 16, 2021;
14
              •   Pretrial Conference on March 19, 2021 at 1:30 PM; and
15
              •   Ten Day Jury Trial starting on April 12, 2021
16
           The clerk is ordered to provide copies of this order to all counsel.
17
           Dated December 8, 2020.
18

19
                                                           A
                                                           Marsha J. Pechman
                                                           United States District Judge
20

21

22

23

24


     ORDER ON STIPULATED MOTION TO AMEND CASE SCHEDULE - 2
